SCHWARTZ, Senior Judge
(dissenting).
This case involves an “interpretation” of a provision of the South Florida Building Code which deals generally with the requirement that if work does not proceed under a duly-issued building permit within a specified time, the permit will lapse. Section 304.3(f) states, however:
Work shall be considered to have commenced and be in active progress when, in the opinion of the Building Official, a full complement of workmen and equipment is present at the site to diligently incorporate materials and equipment into the structure throughout the day on each full working day, weather permitting. This provision shall not be applicable in case of civil commotion or strike or when the building work is halted due to legal action. (Emphasis added).
The obvious purpose of the emphasized language is to keep the permit in effect when work is prevented by some adverse legal action. 101A C.J.S. Zoning and Land Planning § 287 (2005). In the decision now before us, however, the Miami-Dade County Board of Rules and Appeals made, and a three-judge panel of the appellate division of the circuit court without opinion approved, the astonishing finding that the permittee’s own circuit court action seeking declaratory relief concerning the permit acted as a stay. This conclusion, which means that the permit may be held in limbo forever — so long as the holder comes up with successive filing fees to maintain successive actions against the City — is, I believe, so plainly absurd1 as to invoke the stomach-turning exception to the rule which disfavors second-tier review. Escobar v. United Auto. Ins. Co., 898 So.2d 952 (Fla. 3d DCA 2005); United Auto. Ins. Co. v. Total Rehab & Med. Ctr., 870 So.2d 866 (Fla. 3d DCA 2004)(en banc). I would grant review and quash the rulings below.

. Roget provides some, but not all, equivalent expressions: “absurd, nonsensical, ridiculous, poppy-cockish, laughable, ludicrous, 880.4; foolish, crazy; preposterous, cockamamie [informal], fantastic(al), grotesque, monstrous, wild, weird, outrageous, incredible, beyond belief, outré [Fr], extravagant, bizarre; high-flown.” Roget's Int’l Thesaurus 470.10, p. 354 (rev. 4th ed.1977).